Appeal by the defendant from a judgment of the Supreme Court, Queens County (Linakis, J.), rendered April 3, 1991, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find that the defendant’s contentions with regard to the prosecutor’s summation are either without merit (see, People v Galloway, 54 NY2d 396; People v Marks, 6 NY2d 67, 77, cert denied, 362 US 912), or unpreserved for appellate review (see, CPL 470.05 [2]), and we decline to review the unpreserved *785contention in the exercise of our interest of justice jurisdiction. Mangano, P. J., Thompson, Bracken and Lawrence, JJ., concur.